          Case 4:20-cv-00313-KGB Document 6 Filed 01/21/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRIAN TERREL WRIGHT, JR.,
ADC #662284                                                                        PLAINTIFF

v.                            Case No. 4:20-cv-00313-KGB-JTK

DEXTER PAYNE, et al.                                                            DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Brian Terrel Wright, Jr.’s, complaint is dismissed without prejudice. Dismissal of this

action constitutes a “strike” within the meaning of the Prison Litigation Reform Act, 28 U.S.C. §

1915(g). The Court certifies that an in forma pauperis appeal from this Judgment would not be

taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       It is so adjudged this 21st day of January, 2021.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
